Case: 10-30003     Document: 00511160319          Page: 1    Date Filed: 06/30/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                            June 30, 2010

                                     No. 10-30003                           Lyle W. Cayce
                                   Summary Calendar                              Clerk



HANNAH RAE JEGART; DENEEN T. SPINELLA, Mother of Hannah Rae
Jegart,

                                                   Plaintiffs – Appellants
v.

ROMAN CATHOLIC CHURCH OF THE DIOCESE OF
HOUMA-THIBODAUX; SAM G. JACOBS, Reverend, Bishop of the
Houma-Thibodaux Diocese of the Catholic Church; SISTER IMMACULOTTA
PAISANT, Superintendent of Catholic Schools for Houma-Thibodaux Diocese
of the Catholic Church; DAVID BOUDREAUX, President of Edward Douglas
White High School; MYRA LUFT, Principal of Edward Douglas White High
School; MICHELLE CHIASSON, Assistant Principal for Admission, Edward
Douglas White High School; GWEN BUET, Dean of Students, Edward
Douglas White High School,

                                                   Defendants – Appellees




                    Appeal from the United States District Court
                       for the Eastern District of Louisiana
                              USDC No. 2:08-CV-4841


Before GARZA, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*


        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 10-30003   Document: 00511160319     Page: 2    Date Filed: 06/30/2010

                                 No. 10-30003

      Plaintiffs-Appellants Hannah Rae Jegart and her mother, Deneen T.
Spinella (together, “Jegart”) appeal the district court’s grant of summary
judgment against them in their racial discrimination suit against the Catholic
Diocese of Houma-Thibodaux, its administrators, and various administrators
and staff of Edward Douglas White High School (together, “Appellees”). We
affirm.
                       FACTS AND PROCEEDINGS
      In January 2008, Hannah Rae Jegart, a black senior at Edward Douglas
White High School, which is administered by the Diocese of Houma-Thibodaux,
was enrolled in an Apologetics class that required weekly reports on various
issues in theology and Catholic doctrine. During this period, Jegart created a
series of sites on the social networking web site Facebook. These sites requested
that former students in the Apologetics course exchange answers and sources for
the class with present students. The sites included mocking references to Bishop
Sam Jacobs, who created the course and whose picture appeared on Jegart’s site,
and a number of profane and mocking comments about the class, the school, and
various administrators and teachers. These sites violated several provisions of
the school handbook. After discovering the sites, administrators at the school
decided to issue varying suspensions to students who were involved. Students
who merely joined without commenting received a one-day suspension, while
those who commented received an intermediate suspension. Jegart, who created
and administered the sites, received a nine-day suspension. She subsequently
withdrew from the school and filed suit pursuant to 42 U.S.C. § 1981, claiming
racial discrimination because she received a punishment that she alleged was
excessive as compared to other, non-minority students.
      The district court’s scheduling order required motions for summary
judgment to be filed so as to be heard before October 1, 2009. Appellees filed a
motion for summary judgment seeking dismissal of Jegart’s claims on September

                                       2
   Case: 10-30003    Document: 00511160319      Page: 3   Date Filed: 06/30/2010

                                  No. 10-30003

14, 2009, and set the matter for hearing on September 30, 2009 at 9:30 a.m.
Pursuant to local rules, Jegart’s opposition was to be filed no later than the
eighth calendar day before the noticed hearing. No opposition was filed. Rather,
five days before the hearing date, plaintiffs filed an opposed motion to continue
the hearing until October 28, 2009. The district court granted the motion and
reset the hearing for the requested date, making Jegart’s opposition due on
October 20. On that date, the parties met with the district judge to confect a pre-
trial order. At the conference, the district court granted Jegart’s unopposed
motion for a one day extension to file her opposition and also continued the pre-
trial conference until October 28. Jegart then again failed to file her opposition
the next day. The district court granted the motion for summary judgment as
unopposed on October 22, 2009. The order gave Jegart thirty days to file a
motion to reconsider, along with her opposition to the motion for summary
judgment, but warned that the court might assess the costs of defending the
motion against her. Jegart filed the motion to reconsider along with her
opposition. The court denied the motion to reconsider but declined to assess
costs against Jegart, who timely filed a notice of appeal.
                          STANDARD OF REVIEW
      We review “a district court’s grant of summary judgment de novo, applying
the same legal standards as the district court.” Tradewinds Envtl. Restoration,
Inc. v. St. Tammany Park, LLC, 578 F.3d 255, 258 (5th Cir. 2009) (quotation
omitted). “[T]he evidence and inferences from the summary judgment record are
viewed in the light most favorable to the nonmovant.” Id. (quotation omitted).
                                 DISCUSSION
      When a party does not file an opposition to a motion for summary
judgment, the district court is permitted to consider the facts listed in support
of the motion as undisputed and grant summary judgment if they show that the
movant is entitled to judgment in his favor. See Eversley v. MBank Dallas, 843

                                        3
   Case: 10-30003    Document: 00511160319     Page: 4   Date Filed: 06/30/2010

                                  No. 10-30003

F.2d 172, 174 (5th Cir. 1988). The unopposed motion for summary judgment in
this case listed several facts in support of the motion, including: Jegart created
and administered the sites; she knew they were in violation of the school’s
policies; the lengths of the punishments given to specific students were
determined by their level of involvement; and Jegart received the most serious
punishment because she created and administered the sites and therefore was
most responsible for them. These undisputed facts establish that the school had
a valid, non-discriminatory reason for its actions, and Jegart offered no facts to
suggest that this reason was a pretext for discrimination. See Enplanar, Inc. v.
Marsh, 11 F.3d 1284, 1294 (5th Cir. 1994).
      Jegart also argues that the district court applied an incorrect standard in
reviewing her motion for reconsideration, and should have considered the
summary judgment motion on the merits in light of Jegart’s opposition, which
was filed along with the motion to reconsider. The district court applied to this
motion the standard we articulated in Templet v. HydroChem, Inc., 367 F.3d
473, 477-78 (5th Cir. 2004). This was the correct standard.
                                CONCLUSION
      Considering the foregoing, the judgment of the district court is
AFFIRMED.




                                        4